FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                             JULY 7, 2022
                                                                      STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2022 ND 135

McKayla Hanson,                                                      Appellee
      v.
Director, North Dakota
Department of Transportation,                                       Appellant



                                No. 20220071

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

REVERSED.

Opinion of the Court by Tufte, Justice.

Lloyd C. Suhr, Bismarck, N.D., for appellee.

Michael T. Pitcher, Assistant Attorney General, Bismarck, N.D., for appellant.
                             Hanson v. NDDOT
                               No. 20220071

Tufte, Justice.

[¶1] The Department of Transportation appeals from a district court
judgment reversing a Department hearing officer’s decision to suspend
McKayla Hanson’s driving privileges. The Department argues documentation
established the Intoxilyzer 8000 was installed by a field inspector before its
use, and the hearing officer did not abuse her discretion in admitting the
chemical breath test results. We reverse the judgment and reinstate the
hearing officer’s decision.

                                      I

[¶2] Hanson was arrested for driving under the influence of intoxicating
liquor. Deputy Kyle Haman administered a chemical breath test using the
Intoxilyzer 8000. The test results showed Hanson had an alcohol concentration
of 0.104 percent by weight, and she was issued a report and notice, informing
her that the Department intended to suspend her driving privileges. Hanson
requested an administrative hearing.

[¶3] At the hearing, the chemical breath test results were admitted into
evidence over an objection from Hanson. Hanson asserted that the test results
could not be admitted because there was no evidence the Intoxilyzer device was
installed by a field inspector. The hearing officer found that Deputy Haman
was the field inspector who installed the Intoxilyzer 8000 used in this matter
and that he fairly administered the test in accordance with the approved
method. The hearing officer suspended Hanson’s driving privileges for 91 days.
Hanson appealed the hearing officer’s decision to the district court. The court
reversed the decision, concluding that the evidence did not show “when and if
the Intoxilyzer was properly installed” and that the hearing officer abused her
discretion in admitting the chemical breath test results.




                                      1
                                       II

[¶4] We review the Department’s original decision, giving deference to its
findings of fact and reviewing its legal conclusions de novo. McClintock v. Dep’t
of Transp., 2021 ND 26, ¶ 6, 955 N.W.2d 62. We affirm the Department’s
decision unless:

      1. The order is not in accordance with the law.
      2. The order is in violation of the constitutional rights of the
         appellant.
      3. The provisions of [chapter 28-32] have not been complied with
         in the proceedings before the agency.
      4. The rules or procedure of the agency have not afforded the
         appellant a fair hearing.
      5. The findings of fact made by the agency are not supported by a
         preponderance of the evidence.
      6. The conclusions of law and order of the agency are not
         supported by its findings of fact.
      7. The findings of fact made by the agency do not sufficiently
         address the evidence presented to the agency by the appellant.
      8. The conclusions of law and order of the agency do not
         sufficiently explain the agency’s rationale for not adopting any
         contrary recommendations by a hearing officer or an
         administrative law judge.

N.D.C.C. § 28-32-46; see also N.D.C.C. § 28-32-49. “A hearing officer is afforded
broad discretion to control the admission of evidence at the hearing, and the
decision to admit or exclude evidence will only be reversed on appeal if the
hearing officer abused his discretion.” McClintock, at ¶ 7. “Hearing officers
abuse their discretion if they act in an arbitrary, unreasonable, or
unconscionable manner, or if they misinterpret or misapply the law.” Ell v. Dir.,
Dep’t of Transp., 2016 ND 164, ¶ 6, 883 N.W.2d 464.

                                      III

[¶5] The Department argues the hearing officer did not abuse her discretion
in admitting the chemical breath test results into evidence.




                                       2
[¶6] Under N.D.C.C. § 39-20-07(5), the chemical test results “must be
received in evidence when it is shown that the sample was properly obtained
and the test was fairly administered, and if the test is shown to have been
performed according to methods and with devices approved by the director of
the state crime laboratory or the director’s designee . . . .” “To facilitate
compliance with N.D.C.C. § 39-20-07 and the foundational element requiring
a test be fairly administered, the state toxicologist has established approved
methods for administering chemical breath tests.” McClintock, 2021 ND 26,
¶ 10. The approved method for administering breath tests with the Intoxilyzer
8000 was admitted as an exhibit at the hearing, and requires the device to be
“installed by a Field Inspector prior to use.” See also McClintock, at ¶ 10. “If
the documentary evidence and testimony does not show scrupulous compliance
with the methods approved by the director of the state crime laboratory or the
director’s designee, the evidentiary shortcut provided by N.D.C.C. § 39-20-07
cannot be used and fair administration of the test must be established through
expert testimony.” McClintock, at ¶ 10.

[¶7] The parties disagree whether the Department’s Exhibit 7 shows the
required installation was performed on the Intoxilyzer prior to its use. Exhibit
7 is titled “Intoxilyzer 8000 Installation and Repair Checkout” and provides
the serial number of the device used in this case. The form includes a box
labeled “Reason for Install/Repair” containing three options: “Install After
Receiving From Crime Laboratory,” “Install After Location Change,” and
“Other (Specify).” The “Other (Specify)” box was checked along with a
handwritten notation stating “Monthly Tests.” The form then lists a series of
items to be checked off when completed, including the performance of certain
tests on the device. All of these items were checked. The form was signed by
the field inspector, Deputy Haman, and dated March 1, 2021. Charles Eder,
the state toxicologist, certified,

      This installation has been reviewed and the instrument is
      approved to be used for the analysis of breath to determine alcohol
      concentration from the date the Field Inspector performed the
      installation. This record on file at the Office of Attorney General,
      Crime Laboratory Division, in the County of Burleigh, North



                                       3
      Dakota, is certified to be a true and correct copy of the documents
      received.

[¶8] The Department contends Exhibit 7 provides documentary evidence
establishing the Intoxilyzer used in this case was installed by a field inspector
prior to its use. In McClintock, the Department similarly argued that “the
documentary evidence shows that the Intoxilyzer device used to conduct
McClintock’s chemical breath test was installed by a field inspector before its
use, which was specifically established by Exhibit 7, containing the Intoxilyzer
8000 Installation and Repair Checkout form and its three associated run tests
for the device with the specified serial number.” 2021 ND 26, ¶ 11 (emphasis
added). We agreed with the Department’s position in McClintock, concluding,
in part, that “Exhibit 7 plainly states that [the director’s designee] reviewed
and certified that the device’s installation in this case was ‘approved’ to be used
from the date the ‘field inspector’ performed the installation.” Id. at ¶ 14.
However, the specific question in McClintock was whether the individual was
an authorized field inspector at the time of installation, not whether an
installation was performed. Id. Further, the record in McClintock shows that
the “Reason for Install/Repair” was to “Install After Receiving From Crime
Laboratory.”

[¶9] Hanson argues Exhibit 7 in this case merely shows that “Monthly Tests,”
or inspections, were performed on the device, not that an installation was
performed. Hanson compares Exhibit 7 to the documentation in Ell, 2016 ND
164, ¶ 20, which we concluded failed to establish that the Intoxilyzer device
was installed by a field inspector. However, the exhibit in Ell was a list of
approved chemical testing devices, which only showed when and where the
device was inspected, without reference to an installation. Id.

[¶10] Here, the hearing officer found the Intoxilyzer was installed prior to use.
Exhibit 7 provides evidentiary support for that finding. Specifically, the state
toxicologist certified that the “installation has been reviewed and the
instrument is approved to be used for the analysis of breath to determine
alcohol concentration from the date the Field Inspector performed the
installation.” We conclude that Exhibit 7 allows a reasoning mind to determine


                                        4
that the Intoxilyzer used in this case was installed by a field inspector prior to
use. Ell, 2016 ND 164, ¶ 6 (“We give deference to the agency’s decision and
determine ‘only whether a reasoning mind reasonably could have determined
that the factual conclusions reached were proved by the weight of the evidence
from the entire record.’”). Thus, Exhibit 7 constitutes prima facie evidence that
the approved method was followed, and the hearing officer did not abuse her
discretion by admitting the chemical breath test results.

                                       IV

[¶11] The judgment is reversed, and the Department’s decision is reinstated.

[¶12] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                        5